Citation Nr: 0705562	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left leg condition, 
to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970 and from January 1971 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

To support his claims, the veteran testified at a Travel 
Board hearing in May 2005 before the undersigned Veterans Law 
Judge of the Board.


FINDING OF FACT

The medical evidence of record does not show a left leg 
condition in service or for many years thereafter, and that 
condition is not shown to have been caused by any in- service 
event, including injuries sustained while operating motor 
vehicles.


CONCLUSION OF LAW

A left leg condition, to include degenerative arthritis, was 
not incurred in or aggravated by active service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA treatment and examination reports, lay statements, and a 
hearing transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that he injured his left leg while 
moving around in the bed of a dump truck in Vietnam and while 
working the clutch pedal on a truck in Germany.

Service medical records are negative for any reference to 
disease, injury or findings involving the veteran's left leg.  
Shortly after his first period of service, the veteran was 
accorded a VA examination for unrelated conditions.  He did 
not mention any left lower extremity problems at that time 
and physical examination was negative.  Private records from 
November 1998 indicate the veteran was employed as a 
furniture and carpet mover.  Records from this time indicate 
recurring problems with a right inguinal hernia, but there is 
no mention of a left leg problem.

Post service records are negative for indications of a left 
leg condition prior to a VA outpatient note from July 2001, 
over 28 years following the veteran's discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Moreover, there is 
no evidence showing arthritis to a compensable degree within 
one year of service, so this lack of evidence for many years 
following service also weighs against establishment of 
service connection for a chronic condition pursuant to 
38 C.F.R. §§ 3.307, 3.309.  In any event, these initial 
records of a left leg problem indicate numbness in the left 
lower extremity, possibly attributable to a syncope episode.

These problems are addressed further in other VA and private 
records.  In March 2002, a physician indicated that the 
veteran had difficulty with ambulating due to his leg pain.  
Records from April 2002 indicate that definitive 
osteoarthrosis and sciatica radiate to cause his leg and 
buttock pain, so this is presumably referring to his back.  
Knee pain was reported in May 2004 and private records from 
September 2004 also note hip pain.  In February 2005 the 
veteran reported to VA that he had had left knee and hip pain 
for the past 3 to 5 years.  VA outpatient notes from March 
2005 recognize an x-ray report from the prior month where 
degenerative changes were noted in the veteran's hip.

In July 2004, the veteran was accorded a VA examination for 
his claimed orthopedic conditions, specifically his left 
knee.  The examiner indicated a review of VA records, to 
include a February 2004 x-ray report.  The veteran complained 
of pain and other symptoms in his left knee.  The veteran was 
diagnosed with left knee osteoarthrosis, based in part on an 
x-ray report that showed possible joint effusion with 
osteophytes.  The examiner indicated that this was not a 
known complication of diabetes mellitus, a disability for 
which the veteran is service connected.

Finally, the competent medical evidence of record does not 
show a relationship between his current leg condition and 
military service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Lacking evidence 
sufficient to establish a presumptive condition under 
38 C.F.R. § 3.307, 3.309, nexus evidence is required to 
establish an essential element of a successful claim of 
service connection.  See Hickson, supra.  So, the absence of 
this evidence from the record weighs against the claim.

In correspondence dated August 2004, the veteran indicated he 
drove an 18 wheeled truck in Germany.  He then stated "This 
difficult [and] repetitive motion is what started my left leg 
condition and my left leg arthritis in my left hip and left 
knee."  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  At his hearing in May 2005, the 
veteran reported twisting his ankle while cleaning out dry 
concrete in the back of a dump truck in the Republic of 
Vietnam during 1969.  He also reported stiffness in his left 
leg while operating the clutch on 18 wheeled trucks in 
Germany during 1971.  In both cases, the veteran indicated 
that his leg problems did not bother him shortly after 
discharge.  He did, however, indicate soreness and treatment 
with an ace bandage over the years.  By his own account, the 
veteran first sought medical treatment for this condition in 
1998.  He has indicated taking Lortabs to treat his ankle.  
When asked, the veteran testified that no one has told him 
what caused his arthritis.  While the Board does not doubt 
the veteran's sincerity, his current contentions of an in 
service injury to his left ankle and knee are not supported 
by any competent medical evidence, so they are of little 
probative value in evaluating his claim for service 
connection.

As discussed above, the competent medical evidence of record 
does not show any evidence of treatment for a left leg 
condition during service or for many years thereafter.  In 
addition, there is no medical evidence that suggests a link 
between the veteran's current left leg condition and military 
service.  Therefore, the preponderance of evidence is against 
the claim.

For these reasons and bases, the claim for service connection 
for a left leg condition, to include degenerative arthritis, 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).
ORDER

Entitlement to service connection for a left leg condition, 
to include degenerative arthritis is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


